Gunter, Justice.
This appeal is from a judgment that denied ap*272pellant’s motion to set aside a divorce, custody, and alimony judgment. The appellant did not file any responsive pleadings in the divorce action, he did not appear and defend at the trial before the trial judge, and the record shows that service was properly perfected on him.
Submitted September 27, 1974 —
Decided November 26, 1974.
Charles D. Flinn, Jr., for appellant.
C. Ronald Patton, for appellee.
After judgment was rendered against him he filed a motion pursuant to § 60 (d) of the Civil Practice Act (Code Ann. § 81A-160 (d)) "on the ground that the pleadings herein affirmatively show no claim in facts exist against the defendant as appears more fully from the affidavit attached hereto.”
The trial judge denied this motion, and we affirm.
Code Ann. § 81A-160 (d) provides: "A motion to set aside must be predicated upon some nonamendable defect which does appear upon the face of the record or pleadings, or a motion to set aside shall also lie to attack a judgment based upon lack of jurisdiction over the person or subject matter, regardless of whether such lack of jurisdiction appears upon the face of the record of pleadings. To be subject to motion to set aside, it is not sufficient that the complaint or other pleading fail to state a claim upon which relief can be granted, but the pleadings must affirmatively show that no claim in fact existed.”
The appellee’s pleadings in the original action do not "affirmatively show that no claim in fact existed.” Therefore, the motion to set aside the judgment was properly overruled.

Judgment affirmed.


All the Justices concur.